DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a Final Office Action for application no. 16/474,760 for an IN-TANK FASTENING DEVICE, filed on 10/7/2019.  This correspondence is in response to applicant's reply filed on 6/30/2022.  Claims 1-15 and 17-23 are pending.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 7-9 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diez Herrera et al. (U.S. Pat. 9,080,588) in view of Flynn (U.S. Pub. 2016/0053918).
Regarding claim 1, Diez Herrera teaches a device to fasten at least one tank installation component by way of an internal side of a tank wall of a plastics-material tank, the device comprising: a holding element to hold the tank installation component; at least one clamping installation connected to the holding element; the clamping installation has two clamping legs, provided by a first clamping leg and a second clamping leg, which are mutually opposite; at least one of the two clamping legs is elastically deformable; a spacing area between the two clamping legs configured to receive a fastening structure formed by an inverted feature of the tank wall of the plastics-material tank which protrudes towards an interior space of the plastics-material tank; the clamp clamping installation configured to elastically deform when the fastening structure is disposed in the spacing area; but does not teach that the device is formed of injection molded plastics-material.  Flynn teaches a clamping device for holding tubes formed of injection molded plastics-material in order to possess the strength to create the device and hold the tubes without failure.  it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct the device of injection molded plastics-material in order to provide a material that is cost effective, easy to manipulate, possesses sufficient strength and heat resistance, and further, it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.


[AltContent: textbox (holding element (recess/receptacle))]
[AltContent: arrow][AltContent: textbox (1st end region)][AltContent: arrow]
    PNG
    media_image1.png
    285
    265
    media_image1.png
    Greyscale

[AltContent: textbox (material bridge)]

[AltContent: arrow][AltContent: textbox (2nd clamping installation)][AltContent: arrow][AltContent: textbox (1st clamping installation)]
[AltContent: arrow]

[AltContent: textbox (holding element
(clip connection))][AltContent: textbox (securing web)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (1st clamping leg)]
[AltContent: arrow][AltContent: textbox (2nd clamping leg)]
[AltContent: textbox (spacing area)]
[AltContent: textbox (2nd end region)]



 Regarding claim 2, Diez Herrera and Flynn teach the device of claim 1, wherein: the at least one clamping installation comprises at least two clamping installations; and the holding element is disposed between the at least two clamping installations.
Regarding claim 3, Diez Herrera and Flynn teach the device of claim 1, wherein: the at least one clamping installation is U-shaped or V-shaped such that the two clamping legs are connected to one another at a first end region of the clamping installation; and the spacing area is configured to receive the fastening structure by the fastening structure being push-fitted into the spacing area between the two clamping legs by a second end region of the clamping installation, wherein the second end region is disposed opposite the first end region. 
Regarding claim 4, Diez Herrera and Flynn teach the device of claim 3, wherein: the device is configured to be push-fitted onto the fastening structure in a push-fitting direction, wherein the push-fitting direction runs parallel to a connecting direction between the first end region and the second end region and in a direction of the second end region.
Regarding claim 7, Diez Herrera and Flynn teach the device of claim 2, wherein: each of the second clamping legs underlie one of the first clamping legs, respectively, and are connected to one another by a material bridge; and/or each of the first clamping legs overlie one of the second clamping legs, respectively and are connected to one another by a material bridge.
Regarding claim 8, Diez Herrera and Flynn teach the device of claim 2, wherein: each of the second clamping legs underlie one of the first clamping legs, respectively, and are connected to the holding element by a material bridge; and/or each of the first clamping legs overlie one of the second clamping legs, respectively and are connected to the holding element by a material bridge.
Regarding claim 9, Diez Herrera and Flynn teach the device of claim 1, wherein: the clamping installation has at least one securing web which is disposed on a face of at least one clamping leg of the two clamping legs, the face facing the spacing area; and the securing web is disposed on an edge of the clamping leg, the edge facing the holding element.
Regarding claim 20, Diez Herrera and Flynn teach the device of claim 1, wherein: the holding element has at least one receptacle (hole) to fasten the tank installation component.
Regarding claim 21, Diez Herrera and Flynn teach the device of claim 1, wherein: the holding element has at least one clamping connection (hole) to fasten the tank installation component.
Regarding claim 22, Diez Herrera and Flynn teach the device of claim 1, wherein: the holding element has at least one clip connection to fasten the tank installation component.
Regarding claim 23, Diez Herrera and Flynn teach the device of claim 1, wherein: the holding element has at least one recess to fasten the tank installation component.
Allowable Subject Matter
Claims 10-15 are allowed.
Claims 5, 6 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 7-9 and 20-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781. The examiner can normally be reached Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NKEISHA SMITH/               Primary Examiner, Art Unit 3632                                                                                                                                                                                         	October 6, 2022